Finding myself unable to agree with the majority, it follows that my reasons for disagreement should be stated.
To me the facts establish, as a matter of law, that respondent, Ries, immediately upon attaining his majority irrevocably elected to become a citizen of Canada and that he voluntarily renounced and abandoned his nationality as an American citizen. He had arrived at full lawful age when the time came to perfect title to his homestead claim, a quarter section of land theretofore entered upon and operated pursuant to the laws of Canada, while still under age, yet his right thereto was subject to due compliance by him with all legal requirements to earn that title, one of which was that of becoming a citizen of that country. As a citizen of this country he could not "prove up" on this land. There was no chance for him to obtain title upon any theory of "dual nationality." His citizenship was only dual in the sense that upon arriving at majority he had a choice between the citizenship of his father's adoption and that of his own birth. He could not have both after committing himself *Page 329 
to either. In neither country was he required to take an oath of allegiance in order to make a choice. His status was to be determined by his actions. After majority, if he assumed or asserted rights under either citizenship, his action in so doing, in the very nature of things, amounted to a repudiation of the other. He could not then continue as a citizen of both countries. The rights and duties of one status were incompatible with the duties of the other. He voluntarily repudiated his American citizenship by declaring his British citizenship and thereunder asserting a right which as an American he could not have. By his own solemn declaration under oath he asserted that he was a British citizen by virtue of his father's naturalization, and upon that basis alone was this right founded. No one will claim, so it seems to me, that if he had made his own application to become a citizen there and this had been granted that there was not an election by him to become such. Yet where in principle is the distinction? Citizenship as a precedent requirement had to be met before title could be had. He selected his own status as he wanted it to be and as it had to be. His was the freedom of choice, and he should be required to accept the responsibility for such choice. There is no room for doubt or ambiguity concerning this act on his part. For nearly 20 years he held title to this property without disclosing to anyone any intention of repudiating his acquired citizenship there. He cannot claim ignorance of the law for it is not a question of what he believed it to be but what it was. If he had been called into military service there, even against the country of his birth, can there be any doubt of his liability to render such?
Perkins v. Elg, 307 U.S. 325, 329, 59 S. Ct. 884, 887,83 L.ed. 1320, 1323, does not help him since the facts there recited and relied upon for decision are obviously out of line with those we have here. The point there determined, important as a precedent here, is thus stated by the court: *Page 330 
"It has long been a recognized principle in this country that if a child born here is taken during minority to the country of his parents' origin, where his parents resume their former allegiance, he does not thereby lose his citizenship in the United States provided that on attaining majority he elects toretain that citizenship and to return to the United States toassume its duties." (Italics supplied.)
Instead of electing to "retain" his citizenship here he deliberately chose that of the country of his adoption. It is now too late to claim otherwise. Here we have a definite, undisputed fact wholly inconsistent with American citizenship from which only one inference can possibly be drawn. It puts too much strain on my judicial conscience to say there is a basis for drawing any other.
There should, I submit, be a reversal.